Citation Nr: 1217058	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1951 to January 1954.  During his military service the Veteran received several awards, including the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a March 2010 rating decision issued by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal in part because there was no medical evidence showing a confirmed diagnosis of prostate cancer with biopsy report, specific cell type, and stage of cancer.  In April 2010, the Veteran submitted a biopsy report that confirmed a diagnosis of prostate cancer.  This submission of new and material evidence was received within a year of the March 2010 rating decision and so it is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  A subsequent rating decision was issued in August 2010 by the VA RO in Jackson, Mississippi, in response to the April 2010 submission which continued to deny the benefits sought on appeal.  The current claim is an original claim.  The RO in Muskogee, Oklahoma, currently has jurisdiction over the appeal.

The Veteran appeared at a Travel Board hearing in March 2012 before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the hearing testimony is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during his active military service as a participant in Operation UPSHOT-KNOTHOLE at the Nevada Test Site in 1953.  

2.  In March 2001, the Veteran was diagnosed with prostate cancer, a radiogenic disease. 

3.  The preponderance of the evidence reflects that the Veteran's prostate cancer first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Notice must be provided to a claimant before the initial rating decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a 38 U.S.C.A. § 5103(a) notice letter should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim in March 2010.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The RO made several attempts to obtain the Veteran's STRs from the National Personnel Records Center (NPRC), a military records repository.  The NPRC responded that these records were unavailable and presumed destroyed in the 1973 fire at that facility.  The only STR obtained was the Veteran's 1954 military separation examination.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (holding that where STRs have been destroyed or are unavailable, the Board has a heightened duty to discuss the reasons or bases for its findings and to carefully consider applying the benefit-of-the-doubt doctrine); see also Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  This duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 480, 483 (1992).  The Veteran was informed of the missing STRs in a November 2009 letter, and was provided the opportunity to submit alternative evidence.  No evidence was submitted, and in June 2010, the RO made a Formal Finding of Unavailability regarding the Veteran's STRs.

Additionally, the Board observes that the specific procedures governing claims for service connection based on ionizing radiation exposure have been followed in this case.  38 C.F.R. §§ 3.309, 3.311.  The Veteran has not contended that his prostate cancer is related to any aspect of his military service apart from radiation exposure.  
Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  Additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease, or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In the case of a veteran who engaged in combat with the enemy during active military service in a period of war, as in this case, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such military service, satisfactory lay or other evidence of military service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such military service, notwithstanding the fact that there is no official record of such incurrence of aggravation in such military service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disorder.  The veteran is still required to meet the evidentiary burden as to service connection, to include whether there is a nexus to the active military service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

Service connection for certain chronic diseases, including malignant tumors, will be rebuttably presumed if the tumor manifests to a compensable degree within one year following the active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  Presumptive periods are not intended to limit service connection to diseases where the evidence warrants direct service connection.  The presumptive provisions of the statute, and the VA regulations implementing them, are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease during the active military service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during the active military service is not established, evidence of continuity of symptoms after the military discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection claims based on exposure to ionizing radiation are governed by 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311.  Under those provisions, a disorder attributable to in-service radiation exposure may be service-connected in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, service connection may be presumptively established for specific diseases that are manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  These activities include the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after the active military service in an ionizing radiation-exposed veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to in-service ionizing radiation exposure, or if they are otherwise linked medically to such exposure.  Other claimed diseases may also be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports such a finding.  38 C.F.R. § 3.311(b)(4). 

Under the special development procedures outlined in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, STRs, and other records which may contain information pertaining to the veteran's radiation dose during his active military service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and, (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from such exposure.  38 C.F.R. § 3.311(c)(1). 

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the Veteran, in written statements and testimony before the Board, contends that his currently diagnosed prostate cancer is etiologically related to his period of active duty.  He asserts that he developed the disease as a result of in-service exposure to ionizing radiation.  Specifically, the Veteran claims that he was exposed to radiation while participating in Operation UPSHOT-KNOTHOLE at the Nevada Test Site in 1953. 

The Veteran's contentions of in-service radiation exposure have been corroborated by DTRA in an August 2010 letter to VA, which confirmed his participation in Operation UPSHOT-KNOTHOLE at the Nevada Test Site in 1953.  38 C.F.R. 
§ 3.309(d). 

The above evidence establishes that the Veteran participated in radiation-risk activities and therefore satisfies the criteria for qualification as a radiation-exposed Veteran.  Accordingly, the level of his in-service radiation exposure would not require documentation if the record showed that he had been diagnosed with a disorder listed in 38 C.F.R. § 3.309(d).  Such is not the case here.  Indeed, while prostate cancer is classified as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), it is not among the disorders subject to presumptive service connection in radiation-exposed veterans.  See 38 C.F.R. § 3.309(d).  Thus, to warrant service connection, the Veteran's prostate cancer would need to be related to his in-service ionizing radiation exposure either by the VA Under Secretary of Benefits/Health or by another competent source. 

However, in a December 2006 memorandum, VA's Chief Public Health and Environmental Hazards Officer advised that prostate cancer compensation claims from atomic veterans "may be evaluated using screening doses derived from the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH)," instead of submitting these cases to the VA Under Secretary of Health for a medical opinion.  These screening doses were developed by DTRA, and reviewed and confirmed by the Veterans Health Administration (VHA) staff.  

In an August 26, 2010, letter to VA, using the aforementioned screening doses, DTRA indicated that the radiation doses the Veteran could have received during his participation in Operation UPSHOT-KNOTHOLE were not more than: (i) External gamma dose (16 roentgen equivalent unit (rem)); (ii) External neutron dose (0.5 rem); and, (iii) Internal committed dose to the prostate (alpha) and (beta + gamma) (0 and 1 rems, respectively).  The total reported dose was 17.5 rem.  This statement from DTRA was based upon the recently amended methodology for determining prostate doses based upon radiation exposure.  The new process "established conservative theoretical maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios and radiation science fundamentals."  Additionally, DTRA emphasized that its revised maximum dose estimates were much higher than previous dose assessments.  These new dose estimates were specifically intended to provide the maximum benefit of the doubt to veterans and to ensure that their reported doses were not less than their actual levels of exposure.  Essentially, under the new method, DTRA took into account worst-case parameters and assumptions of radiation exposure over and above what the Veteran might actually have encountered.  These parameters and assumptions are intended to adequately encompass any activities performed by the Veteran.  The agency also weighed the Veteran's recollections and statements contained in the questionnaire (the summary of which the Veteran approved) to ensure that there was an accurate assessment of his actual exposure and that no higher dose estimate could be found.  

According to the December 2006 memorandum from VA's Chief Public Health and Environmental Hazards Officer, "since the attached prostate screening doses are based on gamma/beta radiation, the REPORTED doses have to be ADJUSTED for neutron and alpha radiation."  The adjustments are made by multiplying both the neutron and alpha doses each by 4 before adding all the doses together.  Thus, based on this formula, the Veteran's total adjusted dose was 19 rem.  According to the December 2006 memorandum from VA's Chief Public Health and Environmental Hazards Officer, all of the adjusted total veteran prostate doses for Nevada Test Site cases are "less than the applicable screening doses."  Therefore, the December 2006 VA memorandum and DTRA both reasoned that it is unlikely that prostate cancers in these groups of veterans, to include the Veteran in this case, can be attributed to exposure to ionizing radiation during military service.  

Thus, while the Veteran was exposed to ionizing radiation during his active military service, military and medical experts have determined that his total adjusted dose exposure is less than the applicable screening doses.  To paraphrase the opinions of the DTRA and VA's Chief Public Health and Environmental Hazards Officer, a causal link between the Veteran's radiation exposure and the incurrence of prostate cancer is unlikely.  The record contains no competent probative medical evidence to the contrary.  Nor does the record otherwise suggest that such a nexus exists.  Accordingly, as prostate cancer is not a presumptive disease for radiation-exposed veterans and as there is no competent evidence relating the Veteran's prostate cancer to his in-service radiation exposure, the Board finds that service connection is not warranted on this basis.  38 C.F.R. §§ 3.309, 3.311. 

Furthermore, service connection is not warranted on a direct basis.  See Combee, 34 F.3d at 1039.  As previously stated, the Veteran's STRs are unavailable.  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have medical nexus evidence supporting his claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367); see also Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  In other words, there is no reverse presumption for granting the claim.  Here, there is no medical nexus evidence of record linking the Veteran's prostate cancer to his active military service.  The Veteran's DD Form 214 shows he was awarded a CIB based on his military service.  However, 38 U.S.C.A. § 1154(b) only reduces the burden as to establishing the incurrence or aggravation of disease or injury during the active military service.  Hence, even when 38 U.S.C.A. § 1154(b) is applied in this case, the Veteran still needs to establish the third element of service connection, i.e., nexus, which given the medically complex issue at hand, requires medical evidence.  The Veteran has not satisfied this element of his service connection claim.  The record reflects that his prostate cancer was not diagnosed until March 2001, more than 45 years after he left the active duty.  The Veteran does not contend that he had symptoms of prostate cancer in service and ever since service.  Rather, in an April 2010 statement (in response to the March 2010 rating decision), the Veteran commented that in "1954, Army didn't give prostate cancer tests" and that "[he was] confused about no evidence found of cancer."  At the hearing, the Veteran maintained that the cancer must have had its onset five years after his discharge from service.  These are conclusory generalized statements requesting service connection and do not constitute lay evidence of a notation during service and a continuity of symptoms ever since service.  In view of the lengthy period without complaints or clinical findings of prostate cancer, there is no medical or lay evidence of a continuity of symptomatology, and this weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds that the Veteran's claim is not warranted on a direct basis.  38 C.F.R. § 3.303.

Further, the Board observes that since neither prostate cancer, nor any other malignant tumor, was diagnosed within one year of the Veteran's military service separation, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing and the Internet articles submitted by the Veteran.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Board acknowledges that the Veteran is competent to report that he participated in activities during his active military service that may have exposed him to radiation.  However, the Veteran is not competent to offer an opinion as to his actual level of in-service ionizing radiation exposure and its effect on his prostate cancer, absent evidence showing that he has specialized knowledge to make that determination.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring specialized knowledge).  No such evidence has been presented here.  Thus, the Veteran is not competent to provide this specialized, medical testimony.

In sum, the Board is very sympathetic to this combat Veteran's sincere belief in the merits of his claim, including his contention that any exposure is an "unacceptable risk" to veterans who served their country.  Also, as explained by the RO in the March 2011 statement of the case, relief the Veteran seeks under the Radiation Exposure Compensation Act of 1990 is a program administered by the Department of Justice, not VA, and so must be pursued through the appropriate agency.  Here, the Board must find the competent evidence does not show that the Veteran's prostate cancer is related to his in-service exposure to ionizing radiation or to any other aspect of his military service.  The evidence also does not show that any malignant tumor manifested to a compensable degree within one year following the Veteran's separation from the military service.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for prostate cancer, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

      (CONTINUED ON NEXT PAGE)








ORDER

Service connection for prostate cancer is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


